Citation Nr: 1139981	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  11-18 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran's Representative


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1988 to August 1988 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office in Salt Lake City, Utah, that denied the above claim.

A hearing was held before the undersigned Acting Veterans Law Judge at the RO in July 2011.  The Veteran's representative presented evidence and argument on his behalf, but the Veteran was not present at the hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The first symptom of the Veteran's multiple sclerosis had its onset in 1991, shortly after separation from his period of active service.


CONCLUSION OF LAW

Multiple sclerosis was incurred within the applicable presumptive period after service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).






REASONS AND BASES FOR FINDIN AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for multiple sclerosis.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

 Service connection

The Veteran contends that his multiple sclerosis was incurred in service or within the presumptive period thereafter.  Specifically, he claims that optic neuritis which he contracted in 1991 was the first symptom of the multiple sclerosis that was diagnosed years later.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases may be granted if manifest to a compensable degree within a period after separation from service that is established by regulation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The applicable presumptive period for multiple sclerosis is seven years.  Id.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.   38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's service treatment records are negative for complaints related to multiple sclerosis.

The Veteran submitted written statements dated in November 2010 and May 2011 in which he stated that he started experiencing vision problems around the time of his discharge from service.  He saw an ophthalmologist, Dr. C., shortly after service and was diagnosed with optic neuritis.   It is noted that while there are no medical records from Dr. C. in the claims file, the records having been destroyed, the Veteran is competent to report a contemporaneous diagnosis of a medical problem.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Notably, in this case, the Veteran's parents confirmed that the Veteran was diagnosed with optic neuritis in July 1991.  

The Veteran wrote that he started experiencing muscle weakness, shakiness, and other symptoms of multiple sclerosis in 1996.  His problems persisted and a diagnosis of multiple sclerosis was made in September 2003 by a neurologist.  The Veteran's condition has continued to deteriorate since September 2003.

In this case, the Veteran's private treatment records reference his multiple sclerosis as having onset in 1991, which is the time the Veteran reported that he experienced optic neuritis.  A letter from a physician's assistant, K.J., dated in May 2011 indicated that the Veteran's first isolated symptom of multiple sclerosis was the episode of optic neuritis in 1991.  After that episode his health continued to decline with additional symptoms appearing in 1993 and a diagnosis of multiple sclerosis having been made in 2003.  The Veteran submitted another letter dated in April 2011 that was signed by a nurse practitioner, C.S., and a physician, Dr. D.D.T.  That letter also indicated that the Veteran displayed his first symptom of multiple sclerosis in 1991 in the form of right optic neuritis and tremors.  Since then, his disease has progressed.

As noted above, both the Veteran's treatment records and the letters he provided from his health care practitioners dated the onset of the Veteran's multiple sclerosis to 1991, shortly after his service, with the first isolated symptom being an episode of optic neuritis at that time.  Given that this is within the seven year presumptive period for multiple sclerosis, it is at least as likely as not that the Veteran's multiple sclerosis had its onset during the presumptive period after service.  

In granting the benefit sought, all reasonable doubt has been resolved in favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for multiple sclerosis is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


